Citation Nr: 0119877	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-04 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for insomnia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran enlisted in the Tennessee National Guard in 
February 1987.  His active military service from September 
1990 to June 1991 included Gulf War Service, reportedly from 
October 22, 1990, to May 9, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims on appeal.


REMAND

In light of the change in the law discussed below and the 
need for additional medical evidence, the Board finds that 
due process requires a remand of the case.  Specifically, on 
November 9, 2000, while the appeal was pending, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  In part, due to this change in 
the law, a remand is required in this case for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  

Next, the Board finds that further medical development is in 
order.  Specifically, the veteran maintains that he is 
entitled to service connection for a psychiatric disorder and 
for insomnia.  While he has been diagnosed with various 
psychiatric disorders, it is not clear from the record 
whether there is causal relationship between his currently-
diagnosed disorders and military service.  The veteran has 
undergone a fairly recent VA examination.  Unfortunately, 
there was no medical opinion as to whether military service 
is the etiology of his psychiatric disorders and/or of 
insomnia.

Further, it does not appear that a complete set of service 
medical records is associated with the claims file.  
Specifically, while some service records have been obtained, 
the Board notes the absence of a physical examination prior 
to and after the veteran's service in the Persian Gulf and 
the absence of medical treatment during that time.  
Accordingly, the Board finds that another attempt should be 
undertaken to associate additional medical records with the 
file, especially those relating to the veteran's service in 
the Persian Gulf.  Next, the Board finds that another 
examination is needed to address the etiology of the 
veteran's disorders.  Accordingly, in view of the veteran's 
assertions, evidence of a current disorder, and the posture 
of the case at this time, the Board finds that additional 
development in this area is indicated.

In order to make certain that all records are on file, while 
the case is undergoing other development, a determination 
should be made as to whether there has been recent medical 
care, and whether there are any additional records that 
should be obtained.  Finally, the veteran is advised that 
while the case is on remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  While it regrets the delay involved in 
remanding this case, the Board is of the opinion that 
proceeding with a decision on the merits at this time would 
not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
report any recent treatment, to provide 
pertinent records, or request the RO's 
assistance in obtaining any records 
relating to any psychiatric disorder 
and/or insomnia not currently in the 
claims file.  The RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  The 
veteran's failure to indicate that there 
has been recent pertinent treatment and 
otherwise assist in getting the records 
will be taken as an indication that there 
are no pertinent treatment records that 
should or can be obtained. 

2.  The RO should undertake an additional 
search for all service medical and 
personnel records from the veteran's 
period of active service during the 
Persian Gulf War and thereafter.  
Specifically, the following actions 
should be undertaken:

? The RO should attempt to obtain copies 
of pertinent service records by 
contacting the Tennessee Army National 
Guard Headquarters Command or 
equivalent.  

? Another attempt should also be made to 
obtain pertinent records from the 
Company to which the veteran was 
attached during the Persian Gulf War

? If relevant, the RO should also direct 
a records search with the National 
Personnel Records Center (NPRC).

Documentation as to the efforts 
undertaken, as well as the results, 
should be associated with the claims 
file.

3.   The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, and whether additional 
records are received or not, the veteran 
should be scheduled for an examination by 
an appropriate specialist to evaluate the 
veteran's psychiatric symptomatology and 
reported insomnia.  Specifically, the 
examiner is asked to address the 
following questions:

? What is the nature of the veteran's 
psychiatric disorders?

? Is it as likely as not that any 
current psychiatric disorder was 
incurred as a result of service in 
the Persian Gulf War?

? Are the veteran's complaints of 
insomnia a manifestation of a 
psychiatric disorder or is insomnia 
considered a separate diagnostic 
entity?

? If the complaint of insomnia is 
considered a separate diagnostic 
entity, what is the appropriate 
medical diagnosis associated with 
this complaint?

? Is it as likely as not that the 
veteran's insomnia is related to his 
service in the Persian Gulf War?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should then readjudicate the 
issues on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last statement of the case.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


